Citation Nr: 0945879	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-18 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare System in Ann 
Arbor, Michigan


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services, in the form of private dental 
services, provided to the appellant by Aspen Dental.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The appellant appears to have had active service from August 
1971 until December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2009 decision of the 
Department of Veterans Affairs (VA) Ann Arbor Health Care 
System in Ann Arbor, Michigan, which denied the appellant's 
dental treatment reimbursement claim.  The appellant received 
a Travel Board hearing before the undersigned Veterans Law 
Judge in September 2009.

 
FINDINGS OF FACT

1.  The appellant is not in receipt of service connection for 
any disabilities, including any dental disabilities.  

2.  The appellant did not receive prior authorization from VA 
for his private (non-VA) dental treatments.

3.  The medical evidence of record does not suggest that the 
private dental treatments were emergent in nature or that VA 
medical facilities were not feasibly available to the 
appellant.  


CONCLUSION OF LAW

The criteria for medical expense reimbursement for private 
dental treatment from Aspen Dental have not been met.  38 
U.S.C.A. §§ 1703, 1728, 5103, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 17.52, 17.53, 17.54, 17.120 (2009. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
In regards to the claim for medical reimbursement benefits, 
the provisions of the appellants Claims Assistance Act of 
2000 (VCAA) are not applicable in cases, such as this, in 
which the sole issue is reimbursement of medical expenses 
under Chapter 17.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  This is because a request for 
reimbursement is a not claim for a benefit as contemplated by 
38 U.S.C. §§ 5100 et seq. Cf. Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).

The Board further observes that the appellant has been 
accorded due process.  All records pertaining to the 
hospitalizations at issue are of record.  The appellant and 
his representative have argued the specific merits of the 
case and correctly identified the necessary elements to 
establish the claims.  Additionally, although the appellant 
has indicated that he has a Social Security disability claim 
pending, such records would not be pertinent to the current 
claim, he has not indicated that these records would indicate 
that they would indicate that he needed his dental treatment 
on an emergency basis or that they indicate a dental 
condition for which service connection would be warranted.  
The appellant also received a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2009.

Merits of the Claim
 
The record indicates that the appellant received medical 
treatment at the Ann Arbor VA Medical Center.  The appellant 
contends, as indicated in his September 2009 hearing 
testimony, that he was informed by his nurse practitioner 
that he had severe dental problems and needed to seek 
immediate dental treatment.  He argues that dental treatment 
was necessary because they could lead to heart problems.  The 
appellant further reported that he requested dental treatment 
with the VA medical center, but that VA informed him that he 
was not eligible for such treatment.  

Generally, VA shall furnish on an ambulatory or outpatient 
basis medical services as are needed, for specific eligible 
personnel, except that applications for dental treatment must 
also meet the provisions of 38 C.F.R. § 17.161.  See 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.93.

Under 38 C.F.R. § 17.161, outpatient dental treatment may be 
authorized by the Chief, Dental Service, for beneficiaries 
defined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.93 to the 
extent prescribed and in accordance with the applicable 
classification and provisions set forth in this section.  
Dental treatment is only authorized under certain 
circumstances for service-connected compensable or 
noncompensable dental disabilities; former prisoners of war; 
certain veterans who had made a prior application for and 
received dental treatment from VA for noncompensable dental 
conditions, but denied replacement of missing teeth; certain 
veterans with dental conditions that have been professionally 
determined to be aggravating a service-connected condition; 
those with service-connected disabilities rated as 100 
percent disabling; or a veteran participating in a 
rehabilitation program under chapter 31.  

As previously stated, the appellant was not service-connected 
for any disabilities at the time of his treatment.  
Specifically, he was not service-connected for a dental 
disability of any kind.  The record also does not indicate 
and he has not argued that he meets the other eligibility 
requirements under 38 C.F.R. § 17.161, such as being a former 
prisoner of war or having a dental disorders that aggravated 
a service-connected condition.  As such, the appellant was 
not eligible for VA dental treatment prior to his receipt of 
private dental care.

In regards to medical reimbursement, under 38 U.S.C.A. § 
1728, there is a three-prong test for meeting the 
requirements of entitlement to payment or reimbursement for 
unauthorized medical expenses.  Failure to satisfy any of the 
three criteria precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  See Zimick v. West, 
11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. 
App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 
325, 327 (1995). 

Specifically, under 38 U.S.C.A. § 1728 (a), there must be a 
showing that such emergency treatment was rendered to such 
veterans in need thereof for any of the following:

(1) An adjudicated service-connected disability. 

(2) A non-service-connected disability associated with and 
held to be aggravating a service-connected disability. 

(3) Any disability of a veteran if the veteran has a total 
disability permanent in nature from a service-connected 
disability. 

(4) Any illness, injury, or dental condition of a veteran 
who-- 

(A) is a participant in a vocational rehabilitation 
program (as defined in section 3101(9) of this title); 
and 

(B) is medically determined to have been in need of care 
or treatment to make possible the veteran's entrance 
into a course of training, or prevent interruption of a 
course of training, or hasten the return to a course of 
training which was interrupted because of such illness, 
injury, or dental condition. 

Regulations also provide, under 38 U.S.C.A. § 1728(c), that 
the term "emergency treatment" has the meaning given such 
term in section 1725(f) (1).  Under 38 U.S.C.A. § 1725(f) 
(1), "emergency treatment" means medical care or services 
furnished, in the judgment of the Secretary:

(A) when Department or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable; 

(B) when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health; and 

(C) until-- 

(i) such time as the veteran can be transferred safely 
to a Department facility or other Federal facility and 
such facility is capable of accepting such transfer; or 

(ii) such time as a Department facility or other Federal 
facility accepts such transfer if-- 

(I) at the time the veteran could have been 
transferred safely to a Department facility or 
other Federal facility, no Department facility or 
other Federal facility agreed to accept such 
transfer; and 

(II) the non-Department facility in which such 
medical care or services was furnished made and 
documented reasonable attempts to transfer the 
veteran to a Department facility or other Federal 
facility. 

In the present case, the appellant does not meet any of the 
prescribed requirements.  He is not service-connected for a 
dental disability and is not service-connected for any other 
disabilities, such that either 38 U.S.C.A. § 1728(a)(1), (2) 
or (3) would apply.  Additionally, he was not participating 
in a rehabilitation program such that 38 U.S.C.A. § 1728 (4) 
would apply.  

Furthermore, the appellant's dental treatment similarly does 
not qualify per the other requirements of 38 U.S.C.A. 
§ 1725(f) (1) as an emergency treatment.  Under that section, 
the services would have to have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  Additionally, under 38 U.S.C.A. § 1728 
(c), no VA or other Federal facilities would have been 
feasibly available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.



The appellant has argued that his dental treatment was a 
medical emergency.  He has claimed that his dental treatment 
was necessary to avoid further health problems, including 
possible heart problems.  However, that claim is not 
supported by the medical evidence of record.  

The appellant has submitted a March 2009 letter from his VA 
psychiatric nurse practitioner, C.C., MS, SPRN-BC, indicating 
that he needed to have dental work in order to maintain his 
health and well being, including his mental health.  He also 
submitted a letter from his dentist, Dr. P.G., to indicate 
that five of his teeth had been extracted due to decay and to 
prevent future health issues.  None of the medical evidence 
submitted by the appellant indicates that such action was a 
health emergency.  Indeed, the appellant has reported himself 
that he spent going to various providers, both VA and the 
state-run Michigan Veterans Trust Fund, for service.  The 
record does not indicate that the appellant's dental 
condition was in such a state that it would constitute a 
medical emergency.  Furthermore, neither statements provided 
by the appellant's medical providers indicate that the dental 
work was necessary as a medical emergency.

The Board finds that the preponderance of the evidence is 
against the appellant's claim under 38 C.F.R. §§ 17.52, 
17.53, and 17.54, and 38 U.S.C.A. § 1703. The record reflects 
that while the appellant requested prior authorization of his 
private dental treatment, VA never provided such pre-
authorization. Accordingly, the claim is denied on this 
basis.

The Board also determines that that evidence weighs against 
the appellant's claim under the provisions of 38 C.F.R. § 
17.120 and 38 U.S.C.A. § 1728.  Specifically, the Board 
determines that the appellant's dental treatment did not 
constitute a "medical emergency of such nature that delay 
would have been hazardous to life or health," as required by 
§ 17.120(b).  That is, while those medical professionals 
submitting evidence in support of the appellant's claim 
indicated that he should have dental work done for his 
general well being, none of these professionals indicated 
that such dental treatment constituted a medical "emergency."   
The letters provided by the health professionals, as well as 
the dental bill provided, bear no indication of any emergency 
care.  While the Board recognizes that prompt attention to 
the appellant's dental condition certainly appeared 
preferable and desirable, the evidence does not demonstrate 
that emergent attention of the kind that would have been 
hazardous to the appellant's life or health was necessary.

In addition, the Board also determines that the appellant has 
not satisfied that provision in 38 U.S.C.A. § 1725(f)(1)(a)  
or 38 C.F.R. § 17.120(c), which both essentially require that 
VA medical facilities were not otherwise available.  That is, 
the evidence does not reflect that an attempt to use VA 
facilities before the dental treatment or an attempt to 
obtain prior VA authorization for these services would have 
been unreasonable, unsound, unwise, or not practicable, or 
that treatment had been or would have been refused.  The 
evidence shows that the appellant's dental disorder was of 
the quality and nature that in fact he could and did take the 
time to request that VA provide dental treatment.  Because he 
made such requests, it cannot be said that an attempt to use 
VA facilities before the dental treatment or an attempt to 
obtain prior VA authorization for these services would have 
been unreasonable, unsound, unwise, or not practicable. 

The Board readily appreciates the appellant's service to his 
country and his request for aid due to his financial 
difficulties.  While the Board is sympathetic towards the 
appellant's situation, it is bound by the law, and its 
decision is dictated by the relevant statutes and 
regulations.  Moreover, although that argument does not 
allege statutory entitlement, but rather a claim that he 
should receive medical reimbursement due to his unique 
circumstances, the Board is without authority to grant 
benefits simply because it might perceive such a grant to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v.  
Brown, 6 Vet. App. 416, 425 (1994).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The appellant's claim 
for payment or reimbursement of the cost of unauthorized 
medical services for non-VA dental services is denied



ORDER

Payment or reimbursement of the cost of unauthorized medical 
services, in the form of private dental services, provided to 
the appellant by Aspen Dental, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


